NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

STEPHEN M. STERLING,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D19-882
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; William H. Burgess,
Judge.



PER CURIAM.

             Affirmed.



KELLY, MORRIS, and BADALAMENTI, JJ., Concur.